--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.36
 
SUBORDINATED COLLATERAL AGREEMENT
 
 
SUBORDINATED COLLATERAL AGREEMENT, dated as of August 17, 2009, by and among
GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation (“GEM-NV”), GENERAL
ENVIRONMENTAL MANAGEMENT, INC., a Delaware corporation (“GEM-DE”), GENERAL
ENVIRONMENTAL MANAGEMENT OF RANCHO CORDOVA LLC, a California limited liability
company (“GEMRC”), GEM 6 ACQUISITIONS CORPORATION, a Delaware corporation (“GEM
6”), ISLAND ENVIRONMENTAL SERVICES, INC., a California corporation (“Island”)
and any and all Additional Grantors who may become a party to this Agreement
from time to time (the Borrower, GEM-DE, GEMRC, GEM 6, Island and such
Additional Grantors are each hereinafter referred to as a “Grantor” and
collectively as the “Grantors”), and MTS ACQUISITION COMPANY, INC., a California
corporation (the “Secured Party”).
 
STATEMENT OF PURPOSE
 
On the date hereof, GEM-NV, GEM-DE and the Secured Party are consummating the
transactions contemplated by the Purchase Agreement, and pursuant to the terms
of the Purchase Agreement, GEM-NV and GEM-DE may hereafter become obligated to
make indemnification payments to the Secured Party in accordance with Section 7
of the Purchase Agreement (the “Obligations”).
 
It is a condition precedent to the obligation of the Secured Party to consummate
the transactions under the Purchase Agreement that the Grantors shall have
executed and delivered this Agreement to the Secured Party.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, each Grantor hereby
agrees with the Secured Party, as follows:
 
ARTICLE I
 
DEFINED TERMS
 
Section 1.1.       Terms Defined in the Uniform Commercial Code.
 
(a)           The following terms when used in this Agreement shall have the
meanings assigned to them in the UCC (as defined in Section 1.2 below) as in
effect from time to time:  “Account”, “Account Debtor”, “Authenticate”,
“Certificated Security”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit
Account”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Farm Products”
“Fixture”, “General Intangible”, “Instrument”, “Inventory”, “Investment Company
Security”, “Investment Property”, “Issuer”, “Letter of Credit Rights”,
“Proceeds”, “Record”, “Registered Organization”, “Security”, “Securities
Entitlement”, “Securities Intermediary”, “Securities Account”, “Supporting
Obligation”, “Tangible Chattel Paper”, and “Uncertificated Security”.
 
1

--------------------------------------------------------------------------------


 
(b)           Terms defined in the UCC and not otherwise defined herein shall
have the meaning assigned in the UCC as in effect from time to time.
 
Section 1.2.       Definitions.  The following terms when used in this Agreement
shall have the meanings assigned to them below:
 
“Additional Grantor” means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.15 hereof.
 
“Agreement” means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
 
“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other “avoidance” provisions of Title 11 of the United States Code, as amended
or supplemented).
 
“Applicable Law” means all applicable provisions of all (a) constitutions,
statutes, ordinances, rules, regulations and orders of all governmental and/or
quasi-governmental bodies, (b) authorizations, consents, non-actions, approvals,
licenses or exemptions of, registration or filing with, or report to, any
governmental or quasi-governmental department, agency, body or other unit, and
(c) orders, judgments and decrees of all courts and arbitrators.
 
“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C.  Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.
 
“Collateral” has the meaning assigned thereto in Section 2.1.
 
“Collateral Account” means any collateral account established by the Secured
Party as provided in Section 5.2.
 
“Contract” shall mean any indenture, agreement (other than this Agreement),
other contractual restriction, lease in which any Grantor is a lessor or lessee,
license or instrument.
 
“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.
 
“Controlled Depository” has the meaning assigned thereto in Section 4.6(a).
 
“Copyrights” means collectively, all of the following of any Grantor: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications anywhere in the world,
(b) all reissues, extensions, continuations (in whole or in part) and renewals
of any of the foregoing, (c) all income, royalties, damages and payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past or
future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing, and (e) all rights
corresponding to any of the foregoing throughout the world.
 
2

--------------------------------------------------------------------------------


 
“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
 
“Domestic Subsidiary” shall mean any Subsidiary which is incorporated or formed
under the laws of the United States, any State or Commonwealth in the United
States, or the District of Columbia.
 
“Effective Endorsement and Assignment”  means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Secured Party with respect to the Security
Interest granted in such Collateral, and in each case, in form and substance
satisfactory to the Secured Party.
 
“Event of Default” shall mean the failure of GEM-NV or GEM-DE to pay or cause to
be paid any amount due and payable for indemnification under Section 7 of the
Purchase Agreement as and when such obligation shall be determined pursuant to a
written agreement of GEM-NV or GEM-DE or any judgment or arbitrator’s award.
 
“Government Approval” means any of the items described in clause (b) of the
definition of “Applicable Law” above.
 
“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local governmental authority located in the United States or all obligations of
any such governmental authority arising under any Account now or hereafter owing
by any such governmental authority, as account debtor, to any Grantor.
 
“Grantors” has the meaning set forth in the preamble of this Agreement.
 
“Intellectual Property” means collectively, all of the following of any Grantor:
(a)  all systems software, applications software and internet rights, including,
without limitation, screen displays and formats, internet domain names, web
sites (including web links), program structures, sequence and organization, all
documentation for such software, including, without limitation, user manuals,
flowcharts, programmer’s notes, functional specifications, and operations
manuals, all formulas, processes, ideas and know-how embodied in any of the
foregoing, and all program materials, flowcharts, notes and outlines created in
connection with any of the foregoing, whether or not patentable or
copyrightable, (b) concepts, discoveries, improvements and ideas, (c) any useful
information relating to the items described in clause (a) or (b), including
know-how, technology, engineering drawings, reports, design information, trade
secrets, practices, laboratory notebooks, specifications, test procedures,
maintenance manuals, research, development, manufacturing, marketing,
merchandising, selling, purchasing and accounting, (d) Patents and Patent
Licenses, Copyrights and Copyright Licenses, Trademarks and Trademark Licenses,
and (e) other licenses to use any of the items described in the foregoing
clauses (a), (b), (c) and (d) or any other similar items of such Grantor
necessary for the conduct of its business.
 
3

--------------------------------------------------------------------------------


 
“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
 
“Liens” has the meaning ascribed to such term in the Loan Agreement.
 
“Loan Agreement” means the Revolving Credit and Term Loan Agreement dated as of
August 31, 2008 by and between CVC California, LLC and GEM-NV, as same may be
amended, modified, supplemented and/or restated from time to time.
 
“Material Adverse Effect” means any event, act, omission, condition or
circumstance which has or would reasonably be expected to have a material
adverse effect on (a) the business, operations, properties, assets or condition,
financial or otherwise, of GEM-NV and its Subsidiaries, taken as a whole, or (b)
the validity or enforceability of, or the Secured Party’s rights and remedies
under, this Agreement.
 
Obligations” has the meaning ascribed to such term in the first recital
paragraph above.
 
“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
 
“Patents” means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, patentable inventions and patent
applications anywhere in the world, (b) all reissues, extensions, continuations
(in whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages or payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past or future infringements of any of the
foregoing, (d) the right to sue for past, present and future infringements of
any of the foregoing, and (e) all rights corresponding to any of the foregoing
throughout the world.
 
“Patent License” means all agreements now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
manufacture, use or sell any invention covered in whole or in part by a Patent.
 
“Perfection Certificate” means (a) the perfection certificate dated as of the
date hereof, substantially in the form of Exhibit A attached hereto, and
otherwise in form and substance satisfactory to the Secured Party, and duly
certified by an authorized officer of the Borrower, and (b) a perfection
certificate in form and substance satisfactory to the Secured Party, delivered
by each Additional Grantor at the time that such Additional Grantor becomes a
party hereto, which shall be duly certified by an authorized officer of such
Additional Grantor.
 
4

--------------------------------------------------------------------------------


 
“Permitted Liens” has the meaning ascribed to such term in the Loan Agreement.
 
“Person” shall mean any individual, partnership, corporation, limited liability
company, banking association, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.
 
“Purchase Agreement” means the Stock Purchase Agreement of even date herewith by
and among GEM-NV, GEM-DE, GEM Mobile Treatment Services, Inc., and the Secured
Party, as same may be amended, modified, supplemented and/or restated from time
to time.
 
“Secured Party” has the meaning assigned thereto in the preamble of this
Agreement.
 
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
 
“Security Interests” means the liens and security interests granted pursuant to
Article II.
 
“Senior Liens” shall mean the liens and security interests securing the Senior
Obligations from time to time.
 
“Senior Obligations” means the “Obligations” under and as defined in the Loan
Agreement.
 
“Subsidiary” shall mean any corporation, limited liability company or other
entity of which 50% or more of the outstanding shares of capital stock or other
equity interests of each class having ordinary voting power and/or rights to
profits (other than stock having such power only by reason of the happening of a
contingency) is at the time owned by GEM-NV, directly or indirectly through one
or more Subsidiaries of GEM-NV.
 
“Subsidiary Issuer” means any Issuer of Investment Property or any
Partnership/LLC Interests, which is a direct or indirect Subsidiary of any
Grantor.
 
“Trademarks” means collectively, all of the following of any Grantor: (a) all
trademarks, rights and interests in trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, other business identifiers, prints and labels on which any of the
foregoing have appeared or appear, all registrations and recordings thereof, and
all applications in connection therewith anywhere in the world, (b) all
reissues, extensions, continuations (in whole or in part) and renewals of any of
the foregoing, (c) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past or future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing, and (e) all rights
corresponding to any of the foregoing throughout the world.
 
5

--------------------------------------------------------------------------------


 
“Trademark License” means any agreement now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark.
 
“UCC” means the Uniform Commercial Code as in effect in the State of California,
as amended or modified from time to time.
 
“Vehicles” means all cars, trucks, trailers, and other vehicles covered by a
certificate of title under the laws of any state, all tires and all other
appurtenances to any of the foregoing.
 
Section 1.3.       Other Definitional Provisions.  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.  The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.  Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.  The word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation,” unless
otherwise specified.
 
ARTICLE II
 
SECURITY INTEREST
 
Section 2.1.       Grant of Security Interest.
 
(a)           Each Grantor hereby grants, pledges and collaterally assigns to
the Secured Party a security interest in all of such Grantor’s right, title and
interest in the following property now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest, and wherever located or deemed located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations:
 
(i)        all Accounts;
 
(ii)       all cash and currency;
 
(iii)      all Chattel Paper;
 
(iv)      all Commercial Tort Claims;
 
(v)       all Deposit Accounts;
 
(vi)      all Documents;
 
(vii)     all Equipment;
 
(viii)    all Fixtures;
 
6

--------------------------------------------------------------------------------


 
(ix)      all General Intangibles (including, without limitation, any and all
indemnification claims against the Seller under the Acquisition Agreement);
 
(x)       all Instruments;
 
(xi)      all Intellectual Property;
 
(xii)     all Inventory;
 
(xiii)    all Investment Property;
 
(xiv)    all Letter of Credit Rights;
 
(xv)     all Vehicles;
 
(xvi)    all other personal property not otherwise described above;
 
(xvii)   all books and records pertaining to the Collateral; and
 
(xviii)  to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and Supporting Obligations
(as now or hereafter defined in the UCC) given by any Person with respect to any
of the foregoing.
 
(b)           Notwithstanding clause (a) of this Section 2.1, to the extent
that, at any time, the grant of a security interest in any contract rights
would, notwithstanding Sections 9-407 and 9-408 of the UCC or other applicable
law, cause a breach of the subject Contract permitting the conterparty thereto
to terminate such Contract under applicable law, such contract rights shall not
at such time be part of the Collateral (but the proceeds thereof and any
Supporting Obligations therefor shall be part of the Collateral).  Each Grantor
shall use all commercially reasonable efforts to obtain any necessary consents
or waivers required in order for such Grantor to grant the Security Interests in
any affected Contract.
 
Section 2.2.       Grantors Remain Liable.  Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Secured Party of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
the Secured Party shall have no obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall the
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and (d) the Secured Party shall have no liability in
contract or tort for any Grantor’s acts or omissions.
 
7

--------------------------------------------------------------------------------


 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Secured Party to consummate the transactions under the Purchase
Agreement, each Grantor hereby represents and warrants to the Secured Party
that:
 
Section 3.1.       Existence.  Each Grantor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation, has the requisite power and authority to own, lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted and is duly qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization other than in any such
jurisdiction where failure to so qualify would not reasonably be expected to
have a Material Adverse Effect.
 
Section 3.2.      Authorization of Agreement; No Conflict.  Each Grantor has the
right, power and authority and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of,
this Agreement.  This Agreement has been duly executed and delivered by the duly
authorized officers of each Grantor and this Agreement constitutes the legal,
valid and binding obligation of the Grantors enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general, and general limitations on the availability of equitable remedies.  The
execution, delivery and performance by the Grantors of this Agreement will not,
by the passage of time, the giving of notice or otherwise, violate any material
provision of any Applicable Law or any Contract material to the business of any
Grantor and will not result in the creation or imposition of any Lien, other
than the Security Interests, upon or with respect to any property or revenues of
any Grantor.
 
Section 3.3.      Consents.  No approval, consent, exemption, authorization or
other action by, or notice to, or filing with, any governmental authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against any Grantor or any Subsidiary Issuer
of this Agreement, except (i) as may be required by laws affecting the offering
and sale of securities generally, (ii) filings with the United States Copyright
Office and/or the United States Patent and Trademark Office, and (iii) filings
under the UCC and/or the Assignment of Claims Act.
 
Section 3.4.       Perfected Priority Liens.  The Security Interests granted
pursuant to this Agreement (a) constitute valid security interests in all of the
Collateral in favor of the Secured Party, as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor, and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except (i) that the Senior Liens shall have
absolute priority over the Security Interests, and (ii) to the extent of any
priority accorded under Applicable Law to any Permitted Liens.  Upon the filing
of financing statements in the jurisdiction of formation of the respective
Grantors reflected in the respective Perfection Certificates, and the filing of
appropriate collateral assignments with the United States Copyright Office and
the United States Patent and Trademark Office, the Security Interests will be
perfected first priority security interests (subject only to the exceptions
noted in the immediately preceding sentence) in all Collateral in which a
security interest can be perfected by means of filing; and after the repayment
in full of the Senior Obligations and termination of all lending commitments
under the Loan Agreement, upon delivery to the Secured Party of the certificates
representing the Collateral consisting of Certificated Securities, the Security
Interests will be perfected first priority security interests in such
Collateral.
 
8

--------------------------------------------------------------------------------


 
Section 3.5.       Title; No Other Liens.  Except for the Security Interests,
each Grantor owns each item of the Collateral free and clear of any and all
Liens or claims other than the Senior Liens and Permitted Liens.  No financing
statement under the UCC of any state which names a Grantor as debtor or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Secured Party pursuant to this Agreement or in respect of the Senior Liens and
Permitted Liens.  No Collateral is in the possession or Control of any Person
asserting any claim thereto or security interest therein, except that (a) the
holder of the Senior Liens is entitled to possession of all possessory
Collateral until the payment in full of the Senior Obligations and termination
of all lending commitments under the Loan Agreement, (b) the Secured Party or
its designee may have possession or Control of Collateral as contemplated
hereby, (c) a depositary bank may have Control of a Deposit Account owned by a
Grantor at such depositary bank and a Securities Intermediary may have Control
over a Securities Account owned by a Grantor at such Securities Intermediary, in
each case subject to the terms of any Deposit Account control agreement or
Securities Account control agreement, as applicable and to the extent required
by Section 4, in favor of the holder of the Senior Liens or the Secured Party
(as applicable), and (d) a bailee, consignee or other Person may have possession
of Collateral as contemplated by, and so long as, the applicable Grantors have
complied to the satisfaction of the Secured Party with the applicable provisions
of Section 4.
 
Section 3.6.       State of Organization; Location of Inventory, Equipment and
Fixtures; Other Information.
 
(a)           The exact legal name of each Grantor is as set forth in its
Perfection Certificate.
 
(b)           Each Grantor is a Registered Organization organized under the laws
of the jurisdiction identified for such Grantor in its Perfection
Certificate.  The taxpayer identification number and Registered Organization
number of each Grantor is as set forth for such Grantor in its Perfection
Certificate.
 
(c)           All Collateral consisting of Inventory, Equipment and Fixtures
(whether now owned or hereafter acquired) is (or will be) located at the
locations specified in the Perfection Certificates.
 
(d)           The mailing address, chief place of business, chief executive
office and office where each Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified for such Grantor
in its Perfection Certificate.  No Grantor has any other places of business.  No
Grantor does business nor has done business during the past five years under any
trade name or fictitious business name except as disclosed for such Grantor in
its Perfection Certificate.  Except as disclosed in its Perfection Certificate,
no Grantor has acquired assets from any Person, other than assets acquired in
the ordinary course of such Grantor’s business, during the past five years.
 
9

--------------------------------------------------------------------------------


 
Section 3.7.       Accounts.  Each existing Account constitutes, and each
hereafter arising Account will constitute, the legally valid and binding
obligation of the applicable Account Debtor.  The amount represented by each
Grantor to the Secured Party as owing by each Account Debtor is, or will be, the
correct amount actually and unconditionally owing, except for normal cash
discounts and allowances in the ordinary course of business where
applicable.  No Account Debtor has any defense, set-off, claim or counterclaim
against any Grantor that can be asserted against the Secured Party, whether in
any proceeding to enforce Secured Party’s rights in the Collateral or otherwise,
except defenses, set-offs, claims or counterclaims that are not, in the
aggregate, material to the value of the Accounts.  None of the Accounts is, nor
will any hereafter arising Account be, evidenced by a promissory note or other
Instrument, other than a check, that has not been pledged and delivered to the
holder of the Senior Liens (while any Senior Obligations are outstanding or any
lending commitment under the Loan Agreement remains in effect) or to the Secured
Party in accordance with the terms hereof.
 
Section 3.8.       Chattel Paper.  As of the date hereof, the Borrower does not
hold any Chattel Paper.
 
Section 3.9.       Commercial Tort Claims.  As of the date hereof, the Borrower
does not hold any Commercial Tort Claims except as described in its Perfection
Certificate; and, upon becoming aware at any time and from time to time of any
further Commercial Tort Claims, the Grantors shall notify the Secured Party
thereof in accordance with Section 4.4.
 
Section 3.10.     Deposit Accounts.  As of the date hereof, all Deposit Accounts
(including, without limitation, cash management accounts that are Deposit
Accounts) owned by the Borrower are listed in its Perfection Certificate.
 
Section 3.11.     Intellectual Property.  None of the Intellectual Property
owned by any Grantor is the subject of any written licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor, except
as would not reasonably be expected to have a Material Adverse Effect.
 
Section 3.12.     Inventory.  Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects, and has, to the knowledge
of each Grantor, been manufactured in accordance with the requirements of the
Fair Labor Standards Act and all other Applicable Law.  To the knowledge of each
Grantor, none of such Inventory is subject to any licensing, Patent, Trademark,
trade name or Copyright with any Person that restricts any Grantor’s ability to
manufacture and/or sell such Inventory.
 
10

--------------------------------------------------------------------------------


 
Section 3.13.     Investment Property; Partnership/LLC Interests.
 
(a)           As of the date hereof, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests owned by the Borrower are listed in
its Perfection Certificate.
 
(b)           All Investment Property and all Partnership/LLC Interests issued
by any Subsidiary Issuer to any Grantor (i) have been duly and validly issued
and, if applicable, are fully paid and nonassessable, (ii) are beneficially
owned as of record by such Grantor, and (iii) represent the percentage ownership
of all classes of the capital stock or equity interests of such Subsidiary
Issuer as set forth in such Grantor’s Perfection Certificate.
 
(c)           None of the Partnership/LLC Interests (i) are traded on a
securities exchange or in securities markets, (ii) by their terms expressly
provide that they are Securities governed by Article 8 of the UCC, or (iii) are
Investment Company Securities.
 
Section 3.14.     Instruments.  As of the date hereof, except for promissory
notes issued by the Secured Party to GEM-DE, no Grantor holds any Instruments
and is not named a payee of any promissory note or other evidence of
indebtedness.
 
ARTICLE IV
 
COVENANTS
 
Until any outstanding Obligations shall have been indefeasibly paid in full and
the earliest indemnification claims period under the Purchase Agreement has
expired and all claims made within such claims period have been resolved, unless
express written consent has been obtained from the Secured Party, the Grantors
covenant and agree that:
 
Section 4.1.       Maintenance of Perfected Security Interest; Further
Information.
 
(a)           Each Grantor shall maintain the Security Interest created by this
Agreement as a perfected Security Interest having at least the priority
described in Section 3.4 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever.
 
(b)           Each Grantor will furnish to the Secured Party from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Secured Party may reasonably request, all in reasonable detail.
 
Section 4.2.       Maintenance of Insurance.
 
(a)           Each Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Collateral against loss by fire,
explosion, theft, fraud and such other casualties, including business
interruption, as may be reasonably satisfactory to the Secured Party in amounts
and with deductibles at least as favorable as those generally maintained by
businesses of similar size engaged in similar activities, and (ii) insuring such
Grantor and the Secured Party against liability for hazards, risks and liability
to persons and property relating to the Collateral, in amounts and with
deductibles at least as favorable as those generally maintained by businesses of
similar size engaged in similar activities, such policies to be in such form and
having such coverage as may be reasonably satisfactory to the Lender.
 
11

--------------------------------------------------------------------------------


 
(b)           All such insurance (other than workers’ compensation) shall
(i) name the Secured Party as loss payee (to the extent covering risk of loss or
damage to tangible property) and as an additional insured as its interests may
appear (to the extent covering any other risk), (ii) provide that no
cancellation shall be effective until at least thirty (30) days after receipt by
the Secured Party of written notice thereof, and (iii) be reasonably
satisfactory in all other respects to the Secured Party.
 
(c)           Upon the request of the Secured Party, each Grantor shall deliver
to the Secured Party periodic information from a reputable insurance broker with
respect to the insurance referred to in this Section 4.2.
 
Section 4.3.       Changes in Locations; Changes in Name or Structure.  No
Grantor will, except upon fifteen (15) days’ prior written notice to the Secured
Party and delivery to the Secured Party of (a) all additional financing
statements (executed if necessary for any particular filing jurisdiction) and
other instruments and documents reasonably requested by the Secured Party to
maintain the validity, perfection and priority of the Security Interests, and
(b) if applicable, a written supplement to its Perfection Certificate:
 
(i)        permit any Deposit Account to be held by or at a depositary bank
other than the depositary bank that held such Deposit Account as of the date
hereof as set forth in the Perfection Certificate;
 
(ii)       permit any of the Inventory, Equipment or Fixtures to be kept at a
location other than those listed in the Perfection Certificate, except as
otherwise permitted hereunder;
 
(iii)      permit any Investment Property (other than Certificated Securities
delivered to the holder of the Senior Liens or the Secured Party pursuant to
Section 4.5) to be held by a Securities Intermediary;
 
(iv)     change its jurisdiction of organization or the location of its chief
executive office from that identified in the Perfection Certificate; or
 
(v)      change its name, identity or corporate or organizational structure to
such an extent that any financing statement filed by the Secured Party in
connection with this Agreement would become misleading.
 
Section 4.4.       Required Notifications.  Each Grantor shall promptly notify
the Secured Party, in writing, of: (a) any Lien (other than the Security
Interests, the Senior Liens or Permitted Liens) on any of the Collateral, (b)
the occurrence of any other event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral or on the
Security Interests, (c) any Collateral which, to the knowledge of such Grantor,
constitutes a Government Contract, and (d) the acquisition or ownership by such
Grantor of any (i) Commercial Tort Claim, (ii) Deposit Account, or (iii)
Investment Property after the date hereof.
 
12

--------------------------------------------------------------------------------


 
Section 4.5.       Delivery Covenants.  Each Grantor will deliver and pledge to
the Secured Party all Certificated Securities, Partnership/LLC Interests
evidenced by a certificate, negotiable Documents, Instruments, and Tangible
Chattel Paper owned or held by such Grantor, in each case, together with an
Effective Endorsement and Assignment and all Supporting Obligations, as
applicable, unless such delivery and pledge has been made to the holder of the
Senior Liens or waived in writing by the Secured Party.
 
Section 4.6.       Control Covenants.
 
(a)           Promptly following the payment in full of the Senior Obligations
and termination of all lending commitments under the Loan Agreement, each
Grantor shall instruct (and otherwise use its reasonable efforts to cause) (i)
each depositary bank holding a Deposit Account owned by such Grantor, and (ii)
each Securities Intermediary holding any Investment Property owned by such
Grantor, to execute and deliver a control agreement, sufficient to provide the
Secured Party with Control of such Deposit Account or Investment Property, and
otherwise in form and substance reasonably satisfactory to the Secured Party
(any such depositary bank executing and delivering any such control agreement, a
“Controlled Depositary”, and any such Securities Intermediary executing and
delivering any such control agreement, a “Controlled Intermediary”).  In the
event any such depositary bank or Securities Intermediary refuses to execute and
deliver such control agreement, the Secured Party, in its sole discretion, may
require the applicable Deposit Account and Investment Property to be transferred
to the Secured Party or a different Controlled Depositary or Controlled
Intermediary, as applicable, reasonably selected by the Grantor and reasonably
satisfactory to the Secured Party, which agrees to execute and deliver such
control agreement.
 
(b)           Promptly following the payment in full of the Senior Obligations
and termination of all lending commitments under the Loan Agreement, each
Grantor will take such actions and deliver all such agreements as are requested
by the Secured Party to provide the Secured Party with Control of all Letter of
Credit Rights and Electronic Chattel Paper owned or held by such Grantor,
including, without limitation, with respect to any such Electronic Chattel
Paper, by having the Secured Party identified as the assignee of the Record(s)
pertaining to the single authoritative copy thereof.
 
(c)           If any Collateral (other than Collateral specifically subject to
the provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $5,000
in the aggregate (such Collateral exceeding such amount, the “Excess
Collateral”) is at any time in the possession or control of any consignee,
warehouseman, bailee (other than a carrier transporting Inventory to a purchaser
in the ordinary course of business), processor, or any other third party, such
Grantor shall notify in writing such Person of the Security Interests created
hereby, and shall, if the Senior Obligations have been paid in full and all
lending commitments under the Loan Agreement have been terminated, (i) use its
reasonable efforts to obtain such Person’s written agreement in writing to hold
all such Collateral for the Secured Party’s account subject to the Secured
Party’s instructions, and (ii) cause such Person to issue and deliver to the
Secured Party warehouse receipts, bills of lading or any similar documents
relating to such Collateral to the Secured Party together with an Effective
Endorsement and Assignment; provided that if such Grantor is not able to obtain
such agreement and cause the delivery of such items, the Secured Party, in its
sole discretion, may require such Excess Collateral to be moved to another
location specified by the Secured Party.  Further, each Grantor shall perfect
and protect such Grantor’s ownership interests in all Inventory stored with a
consignee against creditors of the consignee by filing and maintaining financing
statements against the consignee reflecting the consignment arrangement filed in
all appropriate filing offices, providing any written notices required to notify
any prior creditors of the consignee of the consignment arrangement, and taking
such other actions as may be appropriate to perfect and protect such Grantor’s
interests in such inventory under Section 2-326, Section 9-103, Section 9-324
and Section 9-505 of the UCC or otherwise.  All such financing statements filed
pursuant to this Section 4.6(c) shall be assigned, on the face thereof, to the
Secured Party.
 
13

--------------------------------------------------------------------------------


 
Section 4.7.       Filing Covenants.  Pursuant to Section 9-509 of the UCC and
any other Applicable Law, each Grantor authorizes the Secured Party to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Secured Party determines appropriate to
perfect the Security Interests of the Secured Party under this Agreement.  Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Secured Party may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets” or “all personal
property.”  Further, a photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.  Each
Grantor hereby authorizes, ratifies and confirms all financing statements and
other filing or recording documents or instruments filed by Secured Party prior
to the date of this Agreement.
 
Section 4.8.        Accounts.
 
(a)           Other than in the ordinary course of business consistent with its
past practice, no Grantor will (i) grant any extension of the time of payment of
any Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, wholly or partially, any Account Debtor, (iv) allow any
credit or discount whatsoever on any Account, or (v) amend, supplement or modify
any Account in any manner that could adversely affect the value thereof.
 
(b)           Each Grantor will deliver to the Secured Party a copy of each
material demand, notice or document received by such Grantor that questions or
calls into doubt the validity or enforceability of any material Account.
 
(c)           The Secured Party shall have the right to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Secured Party may require in connection with such test
verifications.  From time to time following the payment in full of the Senior
Obligations and the termination of all lending commitments under the Loan
Agreement (but not more frequently than once in any six (6) month period, except
for reasonable cause or unless an Event of Default is then continuing), upon the
Secured Party’s reasonable request and at the expense of the Grantors, the
Grantors shall cause independent public accountants or others satisfactory to
the Secured Party to furnish to the Secured Party reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.
 
14

--------------------------------------------------------------------------------


 
(d)           Upon request of the Secured Party at any time following the
payment in full of the Senior Obligations and termination of all lending
commitments under the Loan Agreement, if there shall be any Obligations then due
and payable, each Grantor shall direct its Account Debtors (including by means
of appropriate direction on all invoices) to remit all payments on such
Grantor’s Accounts to a lockbox or blocked account at a Controlled Depository,
which account shall be swept by the Secured Party on a weekly (or more frequent)
basis, with collected funds in such account applied to the outstanding Advances
or made available to such Grantor.
 
Section 4.9.        Intellectual Property.
 
(a)           Within five (5) Business Days after the last day of each fiscal
quarter in which any Grantor shall identify and/or confirm the existence of any
registered Intellectual Property owned or claimed to be owned by such Grantor,
such Grantor shall notify the Secured Party of the particulars thereof
(including the name or title of the subject Intellectual Property, the filing
office in which any filings may have been made in respect thereof, and the
filing date and registration number of each such filing), and shall execute and
deliver to the Grantor, for filing, any and all such collateral assignments as
the Secured Party may reasonably request in order to confirm and/or perfect the
Security Interests in such Intellectual Property.
 
(b)           Except as could not reasonably be expected to have a Material
Adverse Effect, each Grantor (either itself or through licensees) (i) will
continue to use each registered Trademark (owned by such Grantor) and Trademark
for which an application (owned by such Grantor) is pending, to the extent
reasonably necessary to maintain such Trademark in full force free from any
claim of abandonment for non-use, (ii) will maintain products and services
offered under such Trademark at a level substantially consistent with the
quality of such products and services as of the date hereof, (iii) will not (and
will not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark could reasonably be expected to become
invalidated or impaired in any way, (iv) will not do any act, or knowingly omit
to do any act, whereby any issued Patent owned by such Grantor would reasonably
be expected to become forfeited, abandoned or dedicated to the public, (v) will
not (and will not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any registered Copyright owned by such
Grantor or Copyright for which an application is pending (owned by such Grantor)
could reasonably be expected to become invalidated or otherwise impaired, and
(vi) will not (either itself or through licensees) do any act whereby any
material portion of the Copyrights may fall into the public domain.
 
(c)           Each Grantor will notify the Secured Party promptly if it knows,
or has reason to know, that any application or registration relating to any
material Intellectual Property owned by such Grantor may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same.
 
15

--------------------------------------------------------------------------------


 
(d)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Secured Party within five (5) Business Days after the last day of
the fiscal quarter in which such filing occurs.  Upon request of the Secured
Party, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Secured Party may
reasonably request to evidence the Secured Party’s security interest in any
material Copyright, Patent or Trademark and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby.
 
(e)           Each Grantor will take all reasonable and necessary steps, in such
Grantor’s reasonable business judgment and at such Grantor’s sole cost and
expense, including, without limitation, in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of the material Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.
 
(f)           In the event that any material Intellectual Property owned by a
Grantor is infringed, misappropriated or diluted by a third party, the
applicable Grantor shall (i) at such Grantor’s sole cost and expense, take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property, and (ii) if such
Intellectual Property is of material economic value, promptly notify the Secured
Party after it learns of such infringement, misappropriation or dilution.
 
Section 4.10.     Investment Property; Partnership/LLC Interests.
 
(a)           Without the prior written consent of the Lender, no Grantor will
(i) vote to enable, or take any other action to permit, any Subsidiary Issuer to
issue any Investment Property or Partnership/LLC Interests, except for those
additional Investment Property or Partnership/LLC Interests that will be subject
to the Security Interest granted herein in favor of the Secured Party, or
(ii) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Secured Party to sell, assign or transfer any Investment
Property or Partnership/LLC Interests or Proceeds thereof.  The Grantors will
defend the right, title and interest of the Secured Party in and to any
Investment Property and Partnership/LLC Interests against the claims and demands
of all Persons whomsoever.
 
(b)           If any Grantor shall become entitled to receive or shall receive
(i) any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall,
subject to the rights of the holder of the Senior Liens, accept the same as the
agent of the Secured Party, hold the same in trust for the Secured Party,
segregated from other funds of such Grantor, and promptly deliver the same to
the holder of the Senior Liens or the Secured Party in accordance with the terms
hereof.
 
16

--------------------------------------------------------------------------------


 
Section 4.11.     Equipment.  Each Grantor will maintain each item of Equipment
in good working order and condition (reasonable wear and tear and obsolescence
excepted), and in accordance with any manufacturer’s manual and/or
recommendations, and will as quickly as practicable provide all maintenance,
service and repairs necessary for such purpose and will promptly furnish to the
Secured Party a statement respecting any material loss or damage to any of the
Equipment, except for such obsolete or worn-out machinery or equipment which
such Grantor has determined, in its reasonable business judgment, to be no
longer useful or desirable for its use in the Business Operations.
 
Section 4.12.     Vehicles.  Upon the request of the Secured Party at any time
and from time to time, any and all applications for certificates of title or
ownership indicating the Secured Party’s Liens on the Vehicle covered by such
certificate, and any other necessary documentation, shall be filed in each
office in each jurisdiction which the Secured Party shall deem reasonably
advisable to perfect its Liens on the Vehicles.  Prior thereto, each certificate
of title or ownership relating to each Vehicle shall be maintained by the
applicable Grantor in accordance with Applicable Law to reflect the ownership
interest of such Grantor.
 
Section 4.13.     Further Assurances.  Upon the request of the Secured Party and
at the sole expense of the Grantors, each Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Secured Party may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (a) the collateral
assignment of any Contract, (b) with respect to Government Contracts, collateral
assignment agreements and notices of collateral assignment, in form and
substance reasonably satisfactory to the Secured Party, duly executed by the
subject Grantor in compliance with the Assignment of Claims Act (or analogous
state Applicable Law), and (c) all applications, certificates, instruments,
registration statements, and all other documents and papers the Secured Party
may reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement.
 
ARTICLE V
 
REMEDIAL PROVISIONS
 
Section 5.1.       General Remedies.  Subject to Section 7.17 below, if an Event
of Default shall occur and be continuing, the Secured Party may exercise, in
addition to all other rights and remedies granted to it in this Agreement and in
any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC or any
other Applicable Law.  Without limiting the generality of the foregoing, the
Secured Party, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon any Grantor or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Secured Party or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk.  The
Secured Party may disclaim any warranties of title, possession and quiet
enjoyment.  The Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released.  Provided that the Senior Obligations have been paid in full and
all lending commitments under the Loan Agreement have terminated, upon the
occurrence and during the continuance of any Event of Default, each Grantor
further agrees, at the Secured Party’s request, to assemble the Collateral and
make it available to the Secured Party at places which the Secured Party shall
reasonably select, whether at such Grantor’s premises or elsewhere.  To the
extent permitted by Applicable Law, each Grantor waives all claims, damages and
demands it may acquire against the Secured Party arising out of the exercise by
it of any rights hereunder except to the extent any such claims, damages, or
demands result solely from the gross negligence or willful misconduct of the
Secured Party.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.
 
17

--------------------------------------------------------------------------------


 
Section 5.2.       Specific Remedies.
 
(a)           The Secured Party hereby authorizes each Grantor to collect its
Accounts; provided, that, the Secured Party may curtail or terminate such
authority at any time after (i) the payment in full of the Senior Obligations
and termination of all lending commitments under the Loan Agreement, and (ii)
the occurrence and during the continuance of an Event of Default.
 
(b)           Following the payment in full of the Senior Obligations and
termination of all lending commitments under the Loan Agreement, upon the
occurrence and during the continuance of an Event of Default:
 
(i)             the Secured Party may communicate with Account Debtors of any
Account subject to a Security Interest and upon the request of the Secured
Party, each Grantor shall notify (such notice to be in form and substance
satisfactory to the Secured Party) its Account Debtors and parties to the
Contracts subject to a Security Interest that such Accounts and the Contracts
have been assigned to the Secured Party;
 
(ii)            each Grantor shall forward to the Secured Party, on the last
Business Day of each week, deposit slips related to all cash, money, checks or
any other similar items of payment received by the Grantor during such week,
and, if requested by the Secured Party, copies of such checks or any other
similar items of payment, together with a statement showing the application of
all payments on the Collateral during such week and a collection report with
regard thereto, in form and substance satisfactory to the Secured Party.
 
18

--------------------------------------------------------------------------------


 
(iii)           whenever any Grantor shall receive any cash, money, checks or
any other similar items of payment relating to any Collateral (including any
Proceeds of any Collateral), such Grantor agrees that it will, within one (1)
Business Day of such receipt, deposit all such items of payment into the
Collateral Account or in a Deposit Account at Controlled Depositary; and until
such Grantor shall deposit such cash, money, checks or any other similar items
of payment in the Collateral Account or in a Deposit Account at a Controlled
Depositary, such Grantor shall hold such cash, money, checks or any other
similar items of payment in trust for the Secured Party and as property of the
Secured Party, separate from the other funds of such Grantor, and the Secured
Party shall have the right to transfer or direct the transfer of the balance of
each Deposit Account to the Collateral Account.  All such Collateral and
Proceeds of Collateral received by the Secured Party hereunder shall be held by
the Secured Party in the Collateral Account as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.4.
 
(iv)           the Secured Party shall have the right to receive any and all
cash dividends, payments or distributions made in respect of any Investment
Property or Partnership/LLC Interests or other Proceeds paid in respect of any
Investment Property or Partnership/LLC Interests, and any or all of any
Investment Property or Partnership/LLC Interests shall be registered in the name
of the Secured Party or its nominee, and the Secured Party or its nominee may
thereafter exercise (A) all voting, corporate and other rights pertaining to
such Investment Property or Partnership/LLC Interests, at any meeting of
shareholders, partners or members of the relevant Issuers, and (B) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property or Partnership/LLC Interests
as if it were the absolute owner thereof (including, without limitation, the
right to exchange at its discretion any and all of the Investment Property or
Partnership/LLC Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
company structure of any Issuer or upon the exercise by any Grantor or the
Secured Party of any right, privilege or option pertaining to such Investment
Property or Partnership/LLC Interests, and in connection therewith, the right to
deposit and deliver any and all of the Investment Property or Partnership/LLC
Interests with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Secured Party may
determine), all without liability except to account for property actually
received by it; but the Secured Party shall have no duty to any Grantor to
exercise any such right, privilege or option and the Secured Party shall not be
responsible for any failure to do so or delay in so doing.  In furtherance
thereof, each Grantor hereby authorizes and instructs each Issuer with respect
to any Collateral consisting of Investment Property and Partnership/LLC
Interests to (i) comply with any instruction received by it from the Secured
Party in writing that (A) states that an Event of Default has occurred and is
continuing, and (B) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying, and
(ii) except as otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to any Investment Property or
Partnership/LLC Interests directly to the Secured Party; and
 
19

--------------------------------------------------------------------------------


 
(v)           the Secured Party shall be entitled to (but shall not be required
to):  (A) proceed to perform any and all obligations of the applicable Grantor
under any Contract and exercise all rights of such Grantor thereunder as fully
as such Grantor itself could, (B) do all other acts which the Secured Party may
deem necessary or proper to protect its Security Interest granted hereunder,
provided such acts are not inconsistent with or in violation of the terms of
this Agreement or Applicable Law, and (C) sell, assign or otherwise transfer any
Contract constituting Collateral, subject, however, to the prior approval of
each other party to such Contract, to the extent required under the Contract.
 
(c)           Unless an Event of Default shall have occurred and be continuing
and the Secured Party shall have given notice to the relevant Grantor of the
Secured Party’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
Partnership/LLC Interests, in each case paid in the normal course of business of
the relevant Issuer and consistent with past practice, and to exercise all
voting and other corporate, company or partnership rights with respect to any
Investment Property and Partnership/LLC Interests; provided, that no vote shall
be cast or other corporate, company or partnership right exercised or other
action taken which, in the Secured Party’s reasonable judgment, would impair the
Collateral or which would result in a breach of this Agreement.
 
Section 5.3.            Private Sale.
 
(a)           Each Grantor recognizes that the Secured Party may be unable to
effect a public sale of any or all Collateral consisting of Securities which
have not been registered for resale under the Securities Act (“Restricted
Securities Collateral”), by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall not by reason thereof be deemed not to have
been made in a commercially reasonable manner.  The Secured Party shall be under
no obligation to delay a sale of any of the Restricted Securities Collateral for
the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
 
(b)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Restricted Securities Collateral valid and binding and in
compliance with any and all other Applicable Laws.
 
20

--------------------------------------------------------------------------------


 
Section 5.4.            Application of Proceeds.  At such intervals as may be
agreed upon by the Borrower and the Secured Party following the payment in full
of the Senior Obligations and termination of all lending commitments under the
Loan Agreement, or, if an Event of Default shall have occurred and be continuing
following the payment in full of the Senior Obligation and termination of all
lending commitments under the Loan Agreement, at any time at the Secured Party’s
election, the Secured Party may apply all or any part of the Collateral or any
Proceeds of the Collateral in payment in whole or in part of the Obligations
then due and payable (after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Secured Party hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements).  Any balance of such Proceeds remaining
after payment in full of the Obligations shall be paid over to the Grantors, or
to whomever else may be lawfully entitled to receive the same. Only after (a)
the payment by the Secured Party of any other amount required by any provision
of law, including, without limitation, Section 9-610 and Section 9-615 of the
UCC, and (b) the payment in full of the Obligations, shall the Secured Party
account for the surplus, if any, to any Grantor, or to whomever else may be
lawfully entitled to receive the same.
 
Section 5.5.            Waiver, Deficiency.  Each Grantor hereby waives, to the
extent permitted by Applicable Law, all rights of redemption, appraisement,
valuation, stay, extension or moratorium now or hereafter in force under any
Applicable Law in order to prevent or delay the enforcement of this Agreement or
the absolute sale of the Collateral or any portion thereof.  Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Secured Party to collect
such deficiency.
 
ARTICLE VI
 
THE SECURED PARTY
 
Section 6.1.            Secured Party’s Appointment as Attorney-In-Fact.
 
(a)           Each Grantor hereby irrevocably constitutes and appoints the
Secured Party and any officer or agent thereof, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Grantor and in the name of such Grantor
or in its own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Secured Party the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following after the payment in full of the Senior Obligations and termination of
all lending commitments under the Loan Agreement and thereafter upon the
occurrence and during the continuance of an Event of Default:
 
(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or Contract
subject to a Security Interest or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Secured Party for the purpose of
collecting any and all such moneys due under any Account or Contract subject to
a Security Interest or with respect to any other Collateral whenever payable;
 
21

--------------------------------------------------------------------------------


 
(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Secured Party may request to evidence the Secured Party’s security interest
in such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;
 
(iii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof,
 
(iv)           execute, in connection with any sale provided for in this
Agreement, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
 
(v)           (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Secured Party or as the Secured Party shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Secured Party may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), for such
term or terms, on such conditions, and in such manner, as the Secured Party
shall in its sole discretion determine; and (H) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Secured Party were the absolute
owner thereof for all purposes, and do, at the Secured Party’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Secured Party deems necessary to protect, preserve or realize upon the
Collateral and the Secured Party’s Security Interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Secured Party, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of Section
6.1(a).
 
(c)           The expenses of the Secured Party incurred in connection with
actions taken pursuant to the terms of this Agreement shall be payable by the
Grantors (jointly and severally) to the Secured Party on demand.
 
22

--------------------------------------------------------------------------------


 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof in accordance with Section
6.1(a).  All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the Security Interests created hereby are released.
 
Section 6.2.            Duty of Secured Party.  The Secured Party’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Secured Party deals with similar
property for its own account.  Neither the Secured Party nor any of its
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Secured Party hereunder are solely to protect the Secured
Party’s interests in the Collateral and shall not impose any duty upon the
Secured Party to exercise any such powers.  The Secured Party shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1.            Amendments in Writing.  None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except pursuant to a written agreement signed by the party to be charged
therewith and consented to in writing by the holder of the Senior Liens.
 
Section 7.2.             Notices
 
.  All notices, requests and demands to or upon the Secured Party or any Grantor
hereunder shall be effected in the manner provided for in the Purchase
Agreement.
 
Section 7.3.            No Waiver by Course of Conduct, Cumulative
Remedies.  The Secured Party shall not by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Event of Default.  No failure to exercise, nor any delay in exercising on the
part of the Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  A waiver by the Secured Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Secured Party would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
23

--------------------------------------------------------------------------------


 
Section 7.4.             Enforcement Expenses, Indemnification.
 
(a)           The Grantors agree (jointly and severally) to pay or reimburse the
Secured Party on demand for all of its reasonable costs and expenses incurred in
connection with enforcing or preserving any rights under this Agreement,
including, without limitation, the reasonable fees and disbursements of counsel
to the Secured Party.
 
(b)           The Grantors agree (jointly and severally) to pay, and to save the
Secured Party harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
similar taxes which may be payable or determined to be payable with respect to
any of the Collateral or in connection with any of the transactions contemplated
by this Agreement.  For clarity, the foregoing does not include net income
taxes, or franchise taxes imposed in lieu of net income taxes, imposed by
federal, state or local taxing authorities with respect to interest or
commitment fees or other fees payable hereunder or changes in the rate of tax on
the overall net income of the Lender or its members.
 
(c)           The Grantors agree (jointly and severally) to pay, and to save the
Secured Party harmless from any and all liabilities, obligations, losses,
damages, penalties, costs and expenses in connection with actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement.
 
(d)           The agreements in this Section 7.4 shall survive repayment of the
Obligations and the termination of this Agreement.
 
Section 7.5.            Preservation of Remedies.  The parties hereto preserve,
without diminution, certain remedies that such Persons may employ or exercise
freely, either alone, in conjunction with or during a dispute.  Each such Person
shall have and hereby reserves the right to proceed in any court of proper
jurisdiction or by self-help to exercise or prosecute the following remedies, as
applicable:  (a) all rights to foreclose against any real or personal property
or other security by exercising a power of sale under Applicable Law or by
judicial foreclosure and sale, including a proceeding to confirm the sale, (b)
all rights of self-help including peaceful occupation of property and collection
of rents, set-off, and peaceful possession of property, (c) obtaining
provisional or ancillary remedies including injunctive relief, sequestration,
garnishment, attachment, appointment of receiver and in filing an involuntary
bankruptcy proceeding, and (d) when applicable, a judgment by confession of
judgment.  Preservation of these remedies does not limit the power of an
arbitrator to grant similar remedies that may be requested by a party in a
dispute.
 
Section 7.6.            Successors and Assigns
 
.  This Agreement shall be binding upon the successors and assigns of each
Grantor and shall inure to the benefit of each Grantor (and shall bind all
Persons who become bound as a Grantor to this Agreement), the Secured Party and
their successors and assigns; provided, that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Secured Party.
 
Section 7.7.            [Reserved].
 
24

--------------------------------------------------------------------------------


 
Section 7.8.            Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy and PDF), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
 
Section 7.9.            Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
Section 7.10.          Section Headings.  The Section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
 
Section 7.11.          Integration.  This Agreement and the other agreements,
instruments and documents referred to herein represent the agreement of the
Grantors and the Secured Party with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Secured Party relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other agreements, instruments and
documents referred to herein.
 
Section 7.12.          Governing Law.  This Agreement shall be governed by,
construed, interpreted and enforced in accordance with, the laws of the State of
California, without giving effect to principles of conflicts of law.
 
Section 7.13.          Consent to Jurisdiction.  Each Grantor hereby irrevocably
consents to the personal jurisdiction of all courts (state and/or federal)
located or sitting in the State of California, as well as to the jurisdiction of
all courts to which an appeal may be taken from such courts, in any action,
claim or other proceeding arising out of any dispute in connection with this
Agreement, any rights or obligations hereunder, or the performance of such
rights and obligations.  Each Grantor hereby irrevocably consents to the service
of a summons and complaint and other process in any action, claim or proceeding
brought by the Secured Party in connection with this Agreement, any rights or
obligations hereunder, or the performance of such rights and obligations, on
behalf of itself or its property, by registered or certified mail, return
receipt requested, in the manner specified in the Purchase Agreement.  Nothing
in this Section 7.13 shall affect the right of the Secured Party to serve legal
process in any other manner permitted by Applicable Law or affect the right of
the Secured Party to bring any action or proceeding against any Grantor or its
properties in the courts of any other jurisdictions.
 
25

--------------------------------------------------------------------------------


 
Section 7.14.          Acknowledgements.
 
(a)           Each Grantor hereby acknowledges that:  (i) it has been advised by
counsel in the negotiation, execution and delivery of this Agreement, (ii) the
Secured Party has no fiduciary relationship with or duty to any Grantor arising
out of or in connection with this Agreement, and the relationship between the
Grantors (on the one hand) and the Secured Party (on the other hand) in
connection herewith or therewith is solely that of debtor and creditor, and
(iii) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby.
 
(b)           Each Issuer party to this Agreement acknowledges receipt of a copy
of this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it.  Each Issuer agrees to
provide such notices to the Secured Party as may be necessary to give full
effect to the provisions of this Agreement.
 
Section 7.15.          Additional Grantors.  Each Domestic Subsidiary of the
Borrower hereafter created or acquired shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Subsidiary of a joinder
agreement (with a Perfection Certificate and/or other appropriate disclosure
schedules respecting such Additional Grantor) in form and substance satisfactory
to the Secured Party.
 
Section 7.16.          Releases.
 
(a)           At such time as any outstanding Obligations shall have been
indefeasibly paid in full and the covenants under Article IV above shall cease
to be in effect, or, if at the time the covenants under Article IV above would
cease to be in effect but for the existence of outstanding Obligations or the
pendency of any indemnification claims at such time, the Grantors otherwise
collateralize such pending claims to the reasonable satisfaction of the Secured
Party, the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Secured Party and each Grantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the Grantors.  In addition, the
Grantors may, at their option, at any time replace the Collateral by depositing
into an escrow account under the control of an escrow agent reasonably
satisfactory to the Grantors and the Secured Party (the parties hereby agreeing
that First American Title Insurance Company is a satisfactory escrow agent for
these purposes), pursuant to an escrow agreement reasonably satisfactory to the
Grantors and the Secured Party and satisfactory to the escrow agent, a cash
amount equal to the sum of (i) all royalties theretofore paid under Section 2.2
of the Purchase Agreement, plus (ii) the royalties that would thereafter be
payable under such Section 2.2 for periods through September 30, 2011 if Gross
Sales (as such term is defined in Section 2.2 of the Purchase Agreement) for
such periods were exactly as set forth in the projections attached hereto as
Exhibit A; and upon such escrow deposit, the funds in such escrow account shall
secure the Obligations, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations hereunder (other than those
expressly stated to survive such termination) shall terminate as aforesaid.  At
the request and sole expense of any Grantor following any such termination, the
Secured Party shall deliver to such Grantor any Collateral held by the Secured
Party hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.
 
26

--------------------------------------------------------------------------------


 
(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Loan Agreement,
then the Secured Party, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral.
 
Section 7.17.          Priorities in Collateral and Remedies.
 
(a)           Notwithstanding anything to the contrary contained in this
Agreement or in any other agreement between any Grantor and the Secured Party,
and notwithstanding the time, order or method of attachment or perfection as
between the Senior Liens and the Security Interests, or the time or order of
filing or recording of financing statements or other evidences of liens or
security interests, the Secured Party acknowledges and agrees that all Senior
Liens shall have absolute and unconditional priority over any and all Security
Interests, to the full extent of all Senior Obligations.
 
(b)           The Secured Party hereby agrees that, unless and until all of the
Senior Obligations have been indefeasibly paid and satisfied in full and all
lending commitments under the Loan Agreement have terminated, the Secured Party
shall not, without the prior written consent of the holder of the Senior Liens,
seek to foreclose or exercise any collection or enforcement remedies with
respect to any Collateral or Security Interests, or institute any legal
proceedings with respect to any Collateral or Security Interests, or take any
other action, directly or indirectly, that would interfere in any manner with
the rights of the holder of the Senior Liens, including but not limited to the
exclusive right to foreclose upon and effect the sale or disposition of
Collateral.
 
(c)           The Secured Party hereby agrees, if, as and when so requested by
the holder of Senior Liens, (i) to immediately release or otherwise terminate
the Security Interests in connection with and/or to facilitate the sale,
realization upon or other disposition of Collateral by the holder of Senior
Liens, or by a Grantor with the prior written consent of the holder of the
Senior Liens, (A) in the ordinary course of the Grantors’ business, (B) prior to
the declaration of an “Event of Default” under the Loan Agreement if the holder
of the Senior Liens in good faith believes that such sale, realization or
disposition would realize an appropriate value for the subject Collateral, or
(C) at any time on or after the declaration of an “Event of Default” under the
Loan Agreement, and (ii) to immediately deliver such other release documents as
the holder of the Senior Liens may reasonably require in connection therewith;
provided, however, that notwithstanding any such release or termination of the
Security Interests, or any liquidation or disposition of Collateral as
aforesaid, the Security Interests shall nonetheless attach to the proceeds of
such Collateral in the same priority as existed prior to such action.
 
27

--------------------------------------------------------------------------------


 
(d)           The holders of the Senior Obligations and Senior Liens shall at
all times, without in any way impairing or affecting the provisions of this
Section 7.17, continue to administer their relationships with the Grantors in
accordance with customary business practice and in such manner as such holders
may determine in good faith, including entering into such agreements or
amendments to agreements as such holders may determine.  The holder of the
Senior Liens shall be under no duty to marshal any assets for the benefit of the
Secured Party, or to obtain any advise or consent from the Secured Party with
respect to any handling or disposition of Collateral.  So long as the holder of
the Senior Liens proceeds and acts in a commercially reasonable manner, the
holder of the Senior Liens shall not incur any liability to the Secured Party
with respect to any action taken by the holder of the Senior Liens in respect of
any Collateral.  The holders of the Senior Obligations and Senior Liens shall
have no duty to advise the Secured Party of any information regarding the
Grantors or bearing upon the risk of non-payment of any of the Senior
Obligations, and the provision of any such information in any one instance shall
not create any commitment to share any such information on any other occasion.
 
(e)           Nothing contained in this Section 7.17 shall be deemed to limit or
impair the Secured Party’s rights to bring legal action against GEM-NV and/or
GEM-DE to enforce such parties’ indemnification obligations under the Purchase
Agreement, and to obtain judgment against such parties in respect of such
indemnification claims; provided, however, that the Secured Party shall not take
any action with respect to any Collateral to collect upon any such claims or
judgments (i) unless the Senior Obligations have been paid in full and all
lending commitments under the Loan Agreement have terminated, or (ii) except to
the extent otherwise consented to in writing by the holder of the Senior Liens.
 
(f)           The provisions of Section 7.2 above and this Section 7.17 are
intended for the express benefit of, and may be relied upon by, the holders of
the Senior Obligations and the Senior Liens, as if an express party to this
Agreement.
 
[Signature Page to Follow]
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agreement to
be executed by their duly authorized officers, all as of the day and year first
written above.
 

      GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation            
 
   
By:
 
 
   
Name:
Title:
 

 

      GENERAL ENVIRONMENTAL MANAGEMENT,     INC., a Delaware corporation        
   
 
   
By:
 
 
   
Name:
Title:
 

 

      GENERAL ENVIRONMENTAL MANAGEMENT, OF RANCHO CORDOVA LLC            
 
   
By:
 
 
   
Name:
Title:
 

 

      GEM 6 ACQUISITIONS CORPORATION            
 
   
By:
 
 
   
Name:
Title:
 

 

      ISLAND ENVIRONMENTAL SERVICES, INC.            
 
   
By:
 
 
   
Name:
Title:
 

 

      MTS ACQUISITION COMPANY, INC.            
 
   
By:
 
 
   
Name:
Title:
 

 
29

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Projections
 
See attached.
 
30

--------------------------------------------------------------------------------


 
EXHIBIT A
to
Collateral Agreement
 
Form of Perfection Certificate
 
Dated as of August __, 2009
 
This Perfection Certificate is being rendered to the Secured Party by the
Borrower, pursuant to that certain Collateral Agreement dated as of August __,
2009 by and among General Environmental Management, Inc. (a Nevada corporation),
General Environmental Management, Inc. (a Delaware corporation), General
Environmental Management of Rancho Cordova, LLC, GEM 6 Acquisitions Corporation,
Island Environmental Services, Inc., and MTS Acquisition Company, Inc. (as
amended, modified, supplemented and/or restated from time to time, the
“Collateral Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Collateral Agreement.
 
The Grantors hereby certify to the Secured Party that as of the Closing Date:
 
SECTION 1.           Identification Information.
 
(a)           The jurisdiction of incorporation, organization or formation of
each Grantor and the date of such incorporation, organization or formation is as
follows:
 
(b)           The location of the chief executive office of each Grantor is as
follows:
 
(c)           The exact legal name of each Grantor as it appears in its Articles
of Incorporation is as follows:
 
(d)           Except as set forth herein, (i) no Grantor has changed its
identity or organizational structure in any way within the past five years, and
(ii) no Person has merged or consolidated with or into any Grantor and no Person
has liquidated into or transferred all or substantially all of its assets to any
Grantor in any way within the past year.
 
(e)           The following is a list of all other names (including trade names
or similar appellations) used by any Grantor at any time during the past five
years:
 
(f)            The taxpayer identification number of each Grantor is as follows:
 
(g)           The registered organization identification number of each Grantor
is as follows:
 
SECTION 2.           Current Locations.
 
(a)           The following are the only locations at which any Grantor
maintains any books or records relating to any Accounts:
 
31

--------------------------------------------------------------------------------


 
Grantor                                           Mailing
Address                                           County and State
 
(b)           The following are all the locations not identified above where any
Grantor maintains any Inventory or Equipment:
 
Grantor                                           Mailing
Address                                           County and State
 
SECTION 3.           Deposit Accounts and Securities Accounts:  The Grantors
maintain the following Deposit Accounts:
 
Grantor
Financial Institution
Account Number
Address of Financial Institution
Account Purpose
                                       

 
SECTION 4.           Securities and Investment Property.  The Grantors hold the
following securities (including shares or equity interests in Subsidiaries) and
Investment Property:
 
Issuer
Grantor Owner
Number and Type of Securities
Percentage Ownership of Issuer
                               

 
SECTION 5.           Patents.  The Grantors are the registered owner of the
following Patents:
 
Grantor
Description
Registration/Application No.
Date
                               

 
 
SECTION 6.           Trademarks.  The Grantors are the registered owner of the
following Trademarks:
 
Grantor
Description
Registration/Application No.
Date
                               

 
32

--------------------------------------------------------------------------------


 
SECTION 7.           Copyrights.  The Grantors are the registered owners of the
following Copyrights:
 
Grantor
Description
Registration/Application No.
Date
                               

 
SECTION 8.           Commercial Tort Claims.  On the date hereof, the Grantors
hold the following Commercial Tort Claims:
 
SECTION 9.           Unusual Transactions.  Other than as set forth below, all
Accounts have been originated by the Grantors and all Inventory and Equipment
have been acquired by the Grantors in the ordinary course of business from
Persons in the business of selling goods of such kind.
 
SECTION 10.         Reliance.  The Grantors acknowledge that the Secured Party
is entitled to rely and has, in fact, relied on the information contained
herein, and any successor or assign of the Secured Party is entitled to rely on
the information contained herein.
 
33

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Grantors have executed this Perfection Certificate as of
the date first above written.
 

      GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation            
 
   
By:
 
 
   
Name:
Title:
 

 

      GENERAL ENVIRONMENTAL MANAGEMENT,     INC., a Delaware corporation        
   
 
   
By:
 
 
   
Name:
Title:
 

 

      GENERAL ENVIRONMENTAL MANAGEMENT, OF RANCHO CORDOVA LLC            
 
   
By:
 
 
   
Name:
Title:
 

 

      GEM 6 ACQUISITIONS CORPORATION            
 
   
By:
 
 
   
Name:
Title:
 

 

      ISLAND ENVIRONMENTAL SERVICES, INC.            
 
   
By:
 
 
   
Name:
Title:
 